DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (“IDS”) filed on 10/05/2020, 12/28/2020, 08/05/2021, 10/11/2021, and 01/11/2022 were reviewed and the listed references were noted.  

Drawings
The 54 page drawings have been considered and placed on record in the file.

Status of Claims
Claims 1-28 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4, 5, 15, 18, and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zborowski et al. (US 6,082,205).

Consider Claim 1 (and similarly method Claim 15), Zborowski discloses “An apparatus for nondestructive detection of an undissolved particle in a vessel that is at least partially filled with a fluid” (Fig. 1:122, the flow system), “the apparatus comprising: an imager configured to acquire one or more images of the particle in the fluid, the imager comprising at least one imaging optical element positioned to image the particle onto the imager” (Fig. 1:104, the digital camera and also Fig. 104, capturing images of element 514), “and the imager being configured to acquire time-series data representing a trajectory of the particle in the fluid” (Column 8, lines 46-55, where it is disclosed that image frames of the cells along their paths are being captured, which is interpreted to be time-series data representing trajectories); “a memory operably coupled to the imager and configured to store the time-series data” (Fig 1:120, the video storage device); “and a processor operably coupled to the memory and configured to detect the particle” (Fig.1:108 the CPU) “by: (i) reversing a time ordering of the time-series data to form reversed time- series data” (Column 8, lines 38-62 discloses in details how image frames are captured and cells in image frames are identified and trajectories are predicted and corrected using a penalty function.  Column 9, first paragraph discloses that the process of analysis of frames from first to fifth is reversed and this time frames fifth to first are being analyzed, which is the reverse time-series); “(ii) estimating the trajectory of the (Column 9, first paragraph, last few sentences discloses the same analysis disclosed in column 8 using the time-series is repeated using the reverse time-series ; “and (iii) determining a presence or type of the particle based on the trajectory” (Column 8, lines 38-40, where cells are tagged and identified).  

Consider Claim 4 (and similarly method Claim 18), Zborowski discloses “The apparatus of claim 1, wherein the processor is further configured to subtract static features from the time-series data or the reversed time-series data” (the background subtraction function disclosed in Column 5, lines 32-36).

Consider Claim 5 (and similarly Claim 19), Zborowski discloses “The apparatus of claim 1, wherein the processor is further configured to estimate the trajectory of the particle by: (1) locating a first value representing a center of mass of the particle in a first frame of the reversed time-series data; (2) searching for a second value representing the center of mass of the particle in a predetermined portion of a second frame of the reversed time-series data based on the location of the first value; and (3) determining a displacement of the particle based on a difference between coordinates associated with the first and second values” (Column 7, lines 60-67 and Column 8, lines 1-5, where from the location of the center of each cell in image frame, two dimensional cell tracking in a coordinate system is disclosed).


Allowable Subject Matter
Claims 2, 3, 6-14, 16, 17, and 20-28 are not rejected over prior art references and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-36383836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Siamak Harandi/Primary Examiner, Art Unit 2662